Braley, J.
The material parts of the instruments declared on read as follows: “On demand after date I promise to pay to the order of Ann Maria Sprague One thousand Dollars with interest at 8% per annum. In case of Mrs. Sprague’s decease, the principal to be kept as a fund for the Baptist Society at Westminster, Mass., interest to go to Theodosia Miles Whitman; and in case of her *454decease, interest to go to said Baptist Society.” “On demand after date I promise to pay to the order of Ann Maria Sprague Four hundred Dollars with interest at 8% per annum. In case of Mrs. Sprague’s decease, the principal to be kept as a fund for the Baptist Society at Westminster, Mass., interest to go to Theodosia Miles Whitman; and in case of her decease, interest to go to said Baptist Society.”
The defendants’ demurrer having been sustained and judgment ordered in their favor, the question for decision on the plaintiff’s appeal is, whether the instruments are negotiable promissory notes. If they are, it is immaterial that no value is expressly stated. R. L. c. 73, § 23. The promise in each instrument to pay to the order of the payee is absolute and she could by indorsement in her lifetime have transferred title, and the indorsee could have demanded and enforced payment. The words following do not create any contingency postponing payment, or impose any limitation on or modification of the defendants’ promise to pay to her absolutely and at all events. It is plain that this is the only express contract between the intestate and the makers, and being unconditional the defence of non-negotiability cannot prevail. R. L. c. 73, § 18. Cherry v. Sprague, 187 Mass. 113. National Bank of Newbury v. Wentworth, 218 Mass. 30, 32. The judgment accordingly must be reversed and the demurrer overruled.

So ordered.